The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection, as necessitated by the amendments to the claims, as the arguments essentially state the prior art previously applied does not read on the claims as amended.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 is objected to because it appear that “nitinunol” should state “nitinol”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krag et al. (WO 02/39917) in view of Deem et al. (US Patent Pub. No. 2001/0037808).
Regarding claims 1 and 6, Krag teaches systems and methods for locating and defining a target location within a human body (see Title).  On page 37, in the paragraph between lines 10-24, Krag teaches the following
[T]he wireless implantable marker 1100 can be a resonating marker or another type of marker as described below in more detail with reference to Figures 23A-33. In general, at least one wireless implantable marker 1100 is implanted at a location relative to the target location 1000. In the embodiment shown in Figure 22, one wireless implantable marker 1100 is implanted within the target location T and another wireless implantable marker 1100 is implanted 20 adjacent to the target location T. In several embodiments, the wireless implantable markers 1100 emit a response energy in reaction to an excitation energy emitted by the position detection system 1200. The position detection system 1200 can sense the intensity of the response energy and determine the location of the individual implantable markers 1100 relative to a reference location.
Therefore, Krag teaches a marker (as claimed in claim 1) and a capsule with a transponder (as claimed in claim 6).  As illustrated in Figures 24-30 and described on page 41, the marker may have any number of different fastener configurations that may utilize shape-memory structures (see at least the loops of Figure 25; see page 41, lines 13-15).
Although Krag states that “It will be appreciated that the fasteners 1160 can have different configurations than the particular types of fasteners 1160 shown in Figures 24-30” (see page 41, lines 25-27), there is no fastener that is described as “an expandable cylindrical section, … configured to move between a stored position having a first size and a deployed position having a second size greater than the first size” that allows fluid flow therethrough in the deployed position (as required by both claims 1 and 6).
Deem teaches methods and devices for use in performing pulmonary procedures (see Title).  Deem teaches the following in paragraph 74 (emphasis added):
FIG. 6 shows yet another alternative flow control element 70 including a valve member 72 comprising a pair of flaps defining an opening, and ring 74 supporting the valve member 72. The valve member 72 is a duckbill-type valve that permits fluid flow in a first direction but prevents flow in a second direction. The ring 74 in this embodiment comprises a stent 76 having struts 78 to enhance fixation of the flow control element 70 in the hollow body structure (not shown). The valve member 72 may be attached to the stent 76 by any suitable means, e.g., molded to the stent, suture, fasteners, adhesives, etc. The stent 76 is movable between collapsed and expanded (FIG. 6) orientations to enable easy delivery and deployment. That is, the flow control element 70 including stent 76 may be collapsed and held in a sheath for delivery through a relatively small space, for example, the working channel of a bronchoscope.

In other words, Deem teaches a ring 74, which is a stent 76 in the particular embodiment of Figure 6.  This stent is used to provide “fixation of the flow control element 70 in the hollow body structure”.  In other words, the ring/stent is a fastener (i.e., or as worded in the claims, an anchor) and “The stent 76 is movable between collapsed and expanded (FIG. 6) orientations to enable easy delivery and deployment.”  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a stent-like anchoring device, as taught by Deem, within the system and methods of Krag because although Krag does not expressly teach a stent-like fastner, the reference does teach that “the fasteners 1160 can have different configurations than the particular types” explicitly taught therein, and stent-like devices are well known in the art for anchoring within hollow bodily passageways, such as blood vessels and the lungs; accordingly, thus the use of any one anchoring technique to perform the method taught by Krag would amount to choosing from a finite number of anchoring devices available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).
Regarding claims 2 and 7, the struts of the stent shown in Figure 6 of Deem are helical.
Regarding claims 3 and 8, Deem teaches that “Stent 76 is preferably formed of a self-expanding material, e.g., nitinol” (see paragraph 76).
Regarding claims 4 and 9, Krag teaches that “The markers 30 can be even smaller, e.g., the greatest dimension is about 1-2 mm, or they can also be larger” (see page 11, lines 22-24).
Regarding claims 5 and 10, the stent of Deem is made of struts 78 that “enhance fixation” (see paragraph 74) and read on the claimed “resilient member”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M KISH/           Primary Examiner, Art Unit 3799